                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION

TRAVELERS CASUALTY AND
SURETY COMPANY OF AMERICA                                                PLAINTIFF

v.                                                  CAUSE NO. 3:17cv897-LG-LRA

DIRTWORKS, INC. OF VICKSBURG;
HHG, LLC; and HARRY G.
GILLILAND, JR.                                                        DEFENDANTS

     MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
             DENYING IN PART MOTION TO DISMISS

      BEFORE THE COURT is the [49] Motion to Dismiss filed by Defendants

Dirtworks, Inc. of Vicksburg (“Dirtworks”); HHG, LLC; and Harry H. Gilliland, Jr.

Defendants’ Motion seeks dismissal of all claims against HHG, dismissal of the

fraud claim against Gilliland, and dismissal of the request for specific performance

of the collateral demand by Plaintiff Travelers Casualty and Surety Company of

America (“Travelers”). The motion is fully briefed. Having considered the

submissions of the parties, the record, and relevant law, the Court determines that

Defendants’ Motion to Dismiss should be granted in part and denied in part. The

Motion will be granted insofar as it seeks dismissal of Plaintiff’s fraud claim against

Gilliland and will otherwise be denied.

                                  I. BACKGROUND

      This case arises out of a series of performance bonds and related indemnity

agreements involving Dirtworks, HHG, Gilliland, and Travelers. Dirtworks is a

general contractor in the business of construction work. Gilliland is the CEO of
Dirtworks and the sole member of HHG, a Mississippi limited liability company.

Travelers is a surety company that issues payment and performance bonds.

      On October 5, 2004, Travelers, Dirtworks, and Gilliland executed a General

Agreement of Indemnity (“GAI”), by which Dirtworks and Gilliland agreed to

indemnify Travelers against all anticipated and real losses and expenses incurred

in connection with Travelers’ issuance of surety bonds related to construction

projects undertaken by Dirtworks. An Additional Indemnitor Rider (“the Rider”),

which purported to add HHG as an indemnitor under the GAI, was signed by

Gilliland on behalf of HHG on August 17, 2015. Travelers contends that the Rider

was properly executed even though Travelers never signed it. HHG says the

absence of Travelers’ signature renders the Rider void.

      On October 2, 2017, Gilliland contacted Travelers to request financial

assistance because Dirtworks had insufficient funds to continue its operations,

including the completion of outstanding bonded projects. Dirtworks refused

Travelers’ demand to review Dirtworks’ books, which Travelers required before it

would consider advancing additional funds to Dirtworks, and which the GAI

provided Dirtworks must do upon Travelers’ demand. Travelers has received

payment claims totaling at least $1,926,972.26 from unpaid subcontractors and

suppliers on the various bonded projects headed by Dirtworks. Travelers

anticipates that it faces exposure to claims and losses that will total $3,397,751.70




                                         -2-
and has demanded the same from Defendants as posted collateral under the GAI. 1

To date, Defendants have failed to satisfy this collateral demand in whole or in part.

        Travelers filed its initial Complaint on November 8, 2017. The operative

complaint, and the subject of the instant Motion to Dismiss, is Travelers’ [48] Third

Amended Complaint. Travelers asserts claims against all defendants for breach of

contract, quia timet, and contractual indemnity, and a fraud claim against Gilliland.

Travelers seeks specific performance of the GAI’s collateral security obligations,

damages, and indemnification.

      On January 28, 2019, Defendants filed the instant Motion to Dismiss. The

Motion argues that HHG should be dismissed as a defendant because (1) the Rider

is not signed by Travelers and (2) no valid consideration is alleged to have existed

for the execution of the Rider. The Motion also argues that Travelers has failed to

state a claim for fraud against Gilliland and that Travelers is not entitled to the

specific performance or injunctive relief it seeks.

                                   II. DISCUSSION

    a. Motion to Dismiss Standard

      To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the



1Travelers previously demanded $495,000 in collateral from Defendants on October
23, 2017, which Defendants never posted. That sum increased as Travelers
received additional payment claims.

                                           -3-
plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

      In deciding a Rule 12(b)(6) motion to dismiss, the Court accepts all well

pleaded facts as true and views them in the light most favorable to Plaintiff. New

Orleans City v. Ambac Assur. Corp., 815 F.3d 196, 199 (5th Cir. 2016). But “the

complaint must allege more than labels and conclusions, a formulaic recitation of

the elements of a cause of action will not do, and factual allegations must be enough

to raise a right to relief above the speculative level.” Jabaco, Inc. v. Harrah’s

Operating Co., Inc., 587 F.3d 314, 318 (5th Cir. 2009). “While legal conclusions can

provide the complaint’s framework, they must be supported by factual allegations.”

Iqbal, 556 U.S. at 664. “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. at 678.

   b. The Rider is Not a Binding Contract Because Travelers Did Not Sign It, But
      Claims Against HHG Will Not Be Dismissed

      Paragraph 16 of the GAI states that “[t]he rights and remedies afforded to

[Travelers] by the terms of this Agreement can only be modified by a written rider

to this Agreement signed by an authorized representative of [Travelers].” (Compl.

Ex. 1, at 3, ECF No. 1-3.) Because Travelers never signed the Rider, Defendants

maintain that HHG was never an indemnitor under the GAI and therefore must be

dismissed. Travelers makes several arguments against dismissal of HHG: (1) no

signature by Travelers was required because the Rider did not modify Travelers’

right or remedies under the GAI, (2) the Rider is valid because Travelers manifested

its acceptance by continuing to issue numerous bonds on behalf of Dirtworks since


                                          -4-
HHG signed the Rider, and (3) HHG is an indemnitor pursuant to the terms of the

GAI regardless of the Rider’s validity.

      Travelers’ first argument – that its rights and remedies were not modified

because the Rider merely allowed Travelers to pursue existing rights and remedies

against a new entity – is unpersuasive. Relevant to the present circumstances,

Black’s Law Dictionary defines a “right” as “[a] legally enforceable claim that

another will do or will not do a given act.” Right, Black’s Law Dictionary (10th ed.

2014). “Remedy” is defined as “[t]he means of enforcing a right or preventing or

redressing a wrong.” Remedy, Black’s Law Dictionary (10th ed. 2014). The Rider

purports to afford Travelers a new right – the right to pursue indemnification and

collateralization from HHG. Only the remedy remains the same. The GAI does not

provide a narrower definition of rights under the contract, and the Rider’s language

stating that the Rider “shall . . . not limit [Travelers’] rights and/or remedies under

the Agreement” (Compl. Ex. 2, at 1, ECF No. 1-4) is of no matter here, where the

Rider would fashion a new right. Because the Rider would modify Travelers’ rights

under the GAI, paragraph 16 applies.

      The second argument – that Travelers’ signature was not required because

Travelers manifested its acceptance of the Rider through its conduct – also fails.

When HHG tendered the Rider with its signature to Travelers, HHG made an offer

to contract. “Unless otherwise indicated by the language or the circumstances, an

offer invites acceptance in any manner and by any medium reasonable in the

circumstances.” Heritage Bldg. Prop., LLC, v. Prime Income Asset Mgmt., Inc., 43



                                          -5-
So. 3d 1138, 1143 (Miss. Ct. App. 2009) (quoting Restatement (Second) of Contracts

§ 30(2) (1981)).

             The question as to whether those who have signed are
             bound is generally to be determined by the intention and
             understanding of the parties at the time of the execution of
             the instrument. The reason for holding the instrument
             void is that if was intended that all the parties should
             execute it and that each executes it on the implied
             condition that it is to be executed by the others, and,
             therefore, that until executed by all it is inchoate and
             incomplete and never takes effect as a valid contract, and
             this is especially true where the agreement expressly
             provides, or its manifest intent is, that it is not to be
             binding until signed.

Turney v. Marion Cty. Bd. Of Educ., 481 So. 2d 770, 774 (Miss. 1985) (quoting 17

C.J.S. Contracts § 62 (1963)) (emphasis in original). The GAI expressly provides

that Travelers’ rights under the GAI may not be modified without a written rider

signed by Travelers. Travelers did not sign the Rider. The Rider would modify

Travelers’ rights. Therefore, the Rider is not a valid contract. See Heritage Bldg.

Prop., 43 So. 3d at 1145 (applying a contractual provision that said no modification

of the contract shall be valid unless it is “in writing and signed by the party against

whom the enforcement . . . is sought”). 2 The Court need not address Defendants’

remaining argument concerning the absence of consideration.

      Nevertheless, Travelers’ third argument against dismissal of HHG – to which

Defendants do not respond in their rebuttal brief – appears to provide a legal basis



2Even if the Court were to agree that Travelers could have accepted HHG’s offer
through its conduct, Travelers does not allege any specific actions it took that would
have clearly manifested its acceptance of HHG’s offer. See Fanning v. C.I.T. Corp.,
192 So. 41, 43-44 (Miss. 1939).

                                         -6-
for seeking relief against HHG under the GAI. Paragraph 1 of the GAI provides

specific definitions of various terms used throughout the agreement. “Indemnitors”

are defined to include the following legal persons:

             Undersigned, all new indemnitors added to this
             Agreement by rider, their present future direct and
             indirect subsidiaries, affiliates, and parent companies,
             and all of their successors and assigns, and any joint
             venture, co-venture, consortium, partnership, trust,
             association, limited liability company or other legal entity
             in which one or more of them are involved, whether in
             existence now or formed or acquired hereafter, and any
             entity that obtains Bonds from [Travelers] at the request
             of any of the aforementioned parties, or any combination
             of the above.

(Compl. Ex. 1, at 1, ECF No. 1-3.) Gilliland does not dispute that he is a signatory

to the GAI. This definition of “indemnitors” would include any limited liability

company or other legal entity in which Gilliland is involved. Gilliland is the sole

member of HHG. Pursuant to the GAI’s definition of “indemnitors,” HHG is a

proper party to an action seeking to hold indemnitors to their contractual

obligations. Therefore, claims against HHG will not be dismissed.

   c. Travelers Fails to State a Claim for Fraud Because the Rider is a Legal
      Nullity

      In Defendants’ Answer to Travelers’ Second Amended Complaint, Defendants

asserted that Gilliland had no authority to enter into any agreement on behalf of

HHG, including the Rider. Because Gilliland signed the Rider on behalf of HHG,

and the language of the Rider expressly affirmed the signer’s authority to bind

HHG, Travelers maintains that, should the Court find the Rider void for Gilliland’s

lack of contractual capacity, Gilliland committed fraud. The Court has already


                                         -7-
determined that the Rider is not an enforceable agreement because Travelers did

not sign it. Thus, Travelers cannot establish that any misrepresentation by

Gilliland of his capacity to bind HHG was a proximate cause of any injury resulting

from the unenforceability of the Rider. 3 The Rider is void for reasons unrelated to

any alleged misrepresentation made by Gilliland. Moreover, it appears that

Travelers may assert claims against HHG regardless, by virtue of the GAI itself.

Travelers cannot, therefore, claim damages resulting from Gilliland’s alleged

misrepresentation.

    d. Travelers States Actionable Claims for Indemnification and Collateralization
       Under the GAI

       Defendants argue that Travelers’ claim for indemnity fails because Travelers

seeks recovery for anticipated losses rather than any losses actually incurred.

Defendants also maintain that Travelers’ breach of contract claim and quia timet

claim are effectively claims for preliminary injunctive relief, which should be

rejected because Travelers has not satisfied the high burden necessary to warrant a

preliminary injunction. As an initial matter, it is unclear how or why Defendants

have construed Travelers’ Third Amendment Complaint as seeking a preliminary




3 Stating a claim for fraud or fraudulent inducement under Mississippi law requires
(1) a representation; (2) its falsity; (3) its materiality; (4) the speaker's knowledge of
its falsity or ignorance of its truth; (5) his intent that it should be acted upon by the
person and in the manner reasonably contemplated; (6) the hearer's ignorance of its
falsity; (7) his reliance on its truth; (8) his right to rely thereon; and (9) his
consequent and proximate injury. M St. Invs., Inc. v. Zurich Am. Ins. Co., No. 3:13-
CV-878 DCB MTP, 2014 WL 1326105, at *2 (S.D. Miss. Mar. 28, 2014) (citing
Levens v. Campbell, 733 So. 2d 753, 761-62 (Miss. 1999)).

                                           -8-
injunction. Nowhere does Travelers ask for relief before a final decision on the

merits. These concerns raised by Defendants are misplaced.

      In their briefing, Defendants also conflate claims for indemnification with

claims for breach of contract and the sought-after specific performance remedy of

collateralization. To be clear, Travelers asserts separate claims for breach of

contract, quia timet, and indemnification. Different remedies are available for

different claims.

      Turning first to the indemnification claim, it is not clear that Defendants

contest whether Travelers successfully states such a claim. Travelers must prove

(1) that it was legally liable to a third party, (2) that it paid under compulsion, and

(3) that the amount it paid was reasonable. Certain Underwriters at Lloyd’s of

London v. Knostman, 783 So. 2d 694, 698 (Miss. 2001) (citing Keys v. Rehab. Ctrs.,

Inc., 574 So. 2d 579, 584 (Miss. 1990)). Although Travelers appears to demand

more in collateralization than it alleges it has actually paid on claims

($3,397,751.70 in anticipated losses versus $2,098,230.67 paid on claims), this does

not undermine Travelers’ ability to state a common-law indemnity claim. Travelers

alleges that it was legally liable to the subcontractors and suppliers who made

claims for unpaid work and materials on Dirtworks’ bonded projects, and Travelers

alleges that it was compelled to make these payments. Travelers has stated a claim

for indemnification.

      A plaintiff asserting a breach of contract claim has the burden to prove, by a

preponderance of the evidence, “1. the existence of a valid and binding contract; and



                                          -9-
2. that the defendant has broken, or breached it.” Bus. Commc’ns, Inc. v. Banks, 90

So. 3d 1221, 1224-25 (Miss. 2012). Defendants do not dispute that Travelers has

successfully alleged the existence of a valid contract – the GAI – and that

Defendants breached the GAI. The fact that Travelers seeks specific performance

in the form of the collateralization demanded under the GAI does not change the

fact that Travelers states a claim for breach of contract.

       Finally, turning to Travelers’ claim for quia timet, Defendants’ argument

concerning the lack of recent Mississippi caselaw on the matter does not establish

that such a claim is not viable. Indeed, a federal district court in Mississippi

granted quia timet relief in 2013. See Renpetco II, LLC v. Arinder, 3:13CV240-

HTW-LRA, 2013 WL 12108217, at *2 (S.D. Miss. Dec. 30, 2013). “It is well settled

that a surety may, before payment of the debt by him, exhibit his bill in equity quia

timet to compel the principal to pay the debt or perform the obligation.” Graham v.

Thornton, 9 So. 292, 293 (Miss. 1891). Under such bills, a party is entitled to relief

even before injury or loss. Lee v. Griffin, 31 Miss. 632, 635 (Miss. Err. & App. 1856).

       Writing in 1856, the Mississippi High Court of Errors and Appeals further

expounded upon the purpose of bills quia timet and the manner in which resultant

relief is carried out:

              Bills quia timet, are allowed to sureties only against their
              debtors or creditors. If they have any apprehension of loss
              or injury from the delay of the creditors to enforce
              payment of the debt against the principal debtor, they
              may file a bill of this sort to compel the debtor to
              discharge the debt or other obligation for which surety is
              responsible, or may compel the creditor to sue the
              principal, and collect from him the debt in discharge of


                                         - 10 -
             the surety. But then, in this case, the surety is
             compellable to deposit the money in court for the payment
             of the creditor; and it is, in fact, but an indirect
             subrogation to the rights of the creditor, upon the virtual
             payment of the debt by such a deposit.

Id. at 636. Travelers’ allegations satisfy the pleading requirements for quia timet

relief. Defendants’ concerns analogizing such relief to a preliminary injunction are

unavailing. Defendants do not point to any Mississippi court decisions calling into

question the continued viability of quia timet claims, and, as already established,

Travelers’ Third Amended Complaint does not seek preliminary injunctive relief

from this Court.

                                 III. CONCLUSION

      For the foregoing reasons, Travelers’ fraud claim against Harry Gilliland will

be dismissed. However, the rest of Travelers’ claims and remedies sought in its

Third Amended Complaint survive Defendants’ Motion to Dismiss.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [49] Motion to

Dismiss filed by Defendants Dirtworks, Inc. of Vicksburg; HHG LLC; and Harry H.

Gilliland, Jr. is GRANTED IN PART AND DENIED IN PART. The Motion is

GRANTED insofar as it seeks dismissal of the fraud claim against Harry H.

Gilliland, Jr. The Motion is otherwise DENIED.

      SO ORDERED AND ADJUDGED this the 22nd day of March, 2019.


                                                 s/   Louis Guirola, Jr.
                                                 LOUIS GUIROLA, JR.
                                                 UNITED STATES DISTRICT JUDGE



                                        - 11 -
